Harvey, J.
(dissenting): Our statute (R. S. 21-2162) for the confiscation of an automobile used for the transportation of intoxicating liquors makes no exceptions in behalf of an innocent owner, or an innocent mortgagee. Our former decisions have engrafted no such exceptions into the statute (State v. Brown, 119 Kan. 874, 242 Pac. 112, affirmed by the United States supreme court; Van Oster v. Kansas, 272 U. S. 465, and followed in many jurisdictions; see Rose’s Notes; State v. Morris, 124 Kan. 143, 260 Pac. 629). Possibly some such exception should be in the statute; if so, the legislature, not this court, should make it. The use of the automobile for the transportation of intoxicating liquors heretofore has been the sole test; by this opinion the owner’s innocence, under some circumstances, is added. This thought intrudes: If innocence of owner, or mortgagee, is a defense, why make the particular circumstance of his innocence the criterion oí his rights?